            Case 1:20-cv-04649-ALC Document 3 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESLEY KELLY,                                                                    6/29/2020
                                 Petitioner,
                                                                          20-CV-4649 (ALC)
                     -against-
                                                                     TRANSFER ORDER
D. BAROMETER, Superintendent,
                                 Respondent.

ANDREW L. CARTER, JR., United States District Judge:

       Petitioner Wesley Kelly, currently incarcerated in Otisville Correctional Facility, brings

this pro se petition, under 28 U.S.C. § 2254, challenging his November 7, 2002 conviction in the

New York Supreme Court, New York County. 1 The Court transfers this action to the United

States Court of Appeals for the Second Circuit for the reason set forth below.

       Petitioner seeks to challenge the legality of his November 7, 2002 state court conviction.

The Court’s records show that Petitioner filed a previous application for relief under § 2254

challenging the same conviction. See Kelly v. Lee, No. 10-CV-5121 (GBD) (HBP), 2011 WL

3296066 (S.D.N.Y. July 8, 2011). Because Petitioner’s previous application for relief under

§ 2254 was decided on the merits, this application is a second or successive petition. See Graham

v. Costello, 299 F.3d 129, 133 (2d Cir. 2002).

       Before a second or successive § 2254 habeas petition is filed in the district court,

authorization from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A).

Petitioner must therefore move in the United States Court of Appeals for the Second Circuit for

permission to pursue this application. 2


       1
           Petitioner paid the $5.00 filing fee to bring this petition.
       2
          Any motion to the Court of Appeals must show that: (A) the claim being raised by the
petition “relies on a new rule of constitutional law, made retroactive to cases on collateral review
             Case 1:20-cv-04649-ALC Document 3 Filed 06/29/20 Page 2 of 2



                                            CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Petitioner and note service on the

docket.

          In the interest of justice, the petition is transferred to the United States Court of Appeals

for the Second Circuit. See 28 U.S.C. § 1631; see also Liriano v. United States, 95 F.3d 119,

122-23 (2d Cir. 1996) (per curiam). This order closes this case. If the Court of Appeals

authorizes Petitioner to proceed in this matter, he shall move to reopen this case under this civil

docket number.

          Because Petitioner has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

          The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:
            New York, New York
            Dated: June 29, 2020
                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge




by the Supreme Court, that was previously unavailable,” 28 U.S.C. § 2244(b)(2)(A); or (B) “the
factual predicate for the claim could not have been discovered previously through the exercise of
due diligence,” and “the facts underlying the claim, if proven and viewed in light of the evidence
as a whole, would be sufficient to establish by clear and convincing evidence that, but for
constitutional error, no reasonable factfinder would have found the applicant guilty of the
underlying offense.” 28 U.S.C. § 2244(b)(2)(B)(i)-(ii).

                                                    2
